Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7,14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 7, what does “an operation simulating an interaction with a form displayed on the device under test” mean?  What is interacting with what?  What might this so called “form” be on the display?  (Is such a shape, or actual predetermined form?)  There are no examples.  The specification does not seem to ever provide for any explanation at all.  How is one of ordinary skill to know what such is, so that one can recognize what the simulation comprises?
As to claims 14,20, what does “an operation simulating an interaction with a form displayed on the electronic device” mean?  What is interacting with what?  What might this so called “form” be on the display?  (Is such a shape, or actual predetermined form?)  There are no examples.  The specification does not seem to ever provide for any explanation at all.  How is one of ordinary skill to know what such is, so that one can recognize what the simulation comprises?

Note: Para 68 is problematic.  What is touched (“receive touch input”, Para 68) on the tablet 600 (of Figure 6) by a user (person?)  What information/request is made?  What (information?) is sent to the “device under test” as a result of the tablet 600 having been touched?  Note that the touching takes place “using the image of the screen of the device under test”, which image corresponds only to the material in depiction box 604 (of Figure 6); but that box 604 is only an image, and thus does not have 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9 and 15, what is “text” fixture.  The specification refers to a “test fixture”, but not a “text” (claims 1, 9 and 15).  Is such a spelling error, or does the adjective “text” have some other yet-to-be provided meaning.  
As to claim 1, the “a camera” (line 2) and “a test fixture” (line 3) are separately introduced/claimed; but the written specification and drawings indicated that the test fixture “includes” (Para 39) the camera.  Such is not consistent.  In effect, claim 1 claims the camera twice (once as “a camera”, and a second time as “a text fixture”, which text fixture is disclosed as having a camera).1  
	As to claim 3, where is there support for the transparent material being between the “device” (line 2) under test and “the tablet” (line 2) which receives “images from the camera” (claim 1)?  There appears to be an inconsistency with the specification/drawings.  Should “the device and the tablet” (last line) read - - the device under test and the camera - -?  Understand, the tablet that receives images from the camera is not shown in Figure 2, and in view of I/O port 318 is almost certainly not within the perimeter of the device of Figure 3.2



Claims 9,10,11 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 4,4,11 of U.S. Patent No. 10,936,097. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 9,10 of the application are merely broader than claim 4 of the patent; (2) claims 11 of the application is  merely broader than claim 7 of the patent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koltsov et al 2016/0301786 test the buttons on a phone, the test employing (Para 35) an actuated stick and camera. However, the test system does not suggest employing a tablet per any one of Applicant’s claims 1, 9 and 15.
Leigh et al 20150097803 teach a test system that simulates manual input for device 103 having capacitive touchscreen 104. The system employs a sensor 204 that measures “near-physical contact” (Para 22),and photodetector 205. However, the system does not suggest either employing a camera (per Applicant’s claim 1) or employing a tablet per either one of Applicant’s method claims 9 or 15.
Uzelac et al 2012/0188176 teach testing a touchscreen.  However, neither teaches nor suggests either Applicant’s system or method claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 1 of Patent 10,019,092 states that the test fixture includes the camera.
        2 If claim 3 is somehow determined to be correct as is, an amendment adding the receiving tablet into the fixture in Figure 3 may very well be in order.